                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                8:18CR228

           vs.
                                                       FINAL ORDER OF FORFEITURE
CHRISTOPHER HARPER

                        Defendant.



       This matter is before the Court upon the United States= Motion for Final Order of

Forfeiture, ECF No. 103. The Court has reviewed the record in this case and finds as

follows:

       1.        On July 18, 2019, the Court entered a Preliminary Order of Forfeiture, ECF

No. 84, pursuant to 18 U.S.C. § 924 and 21 U.S.C. § 853 based upon the defendant=s

pleas of guilty to Counts One, Two, Three and the Forfeiture Allegation of the Superseding

Indictment. Pursuant to the Preliminary Order of Forfeiture, defendant=s interest in the

Glock 23 .40 caliber firearm, SN:KDT948 and one magazine with 12 rounds of .40 caliber

ammunition (“the Property”) was forfeited to the United States.

       2.        Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

February 7, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication

was filed herein on September 23, 2019. ECF No. 102.

       3.        The Court has been advised by the United States no Petitions have been

filed. From a review of the Court file, the Court finds no Petitions have been filed.
       4.     The Motion for Final Order of Forfeiture should be granted.

       IT IS ORDERED:

       A. The Motion for Final Order of Forfeiture, ECF No. 63, is granted.

       B. All right, title and interest in and to the Property held by any person or entity is

hereby forever barred and foreclosed.

       C. The Property is hereby forfeited to the United States of America.

       D. The United States is directed to dispose of said Property in accordance with

law.



       Dated this 4th day of October, 2019.

                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
